EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Bell on 2/24/2021.

The application has been amended as follows: 

In the specification, on page 4, in paragraph 025, lines 3-4, the phrase  “an aerosolizing device” has been deleted.

Claims 4 and 13-20 have been cancelled.

Claims 5 and 10 have been rewritten as:
	------------
	5.	The system of claim 3, wherein the dedifferentiated cell is derived from one or more of a stem, a meristem, a leaf, a flower, a fruit, a seed, a root, or a callus of the apple plant.
10.	The system of claim 9, wherein the apple stem cell product is an apple stem cell extract prepared by encapasulating a lysate of cultured apple stem cells in a liposome comprising a phospholipid, glycerin, and xanthan gum.
-----------------
In claim 1, at lines 2-3, the phrase  “a product of an apple stem cell” has been deleted and replaced with  --an apple stem cell product--.
In claim 1, at line 4, the phrase  “plant stem cell” has been deleted and replaced with  --plant stem cell product--.
In claim 1, at line 5, the term  “lung” has been deleted and replaced with  --lungs--.

In claim 3, at line 1, the phrase  “plant stem cell product” has been deleted and replaced with  --apple stem cell--.
In claim 3, at line 2, the phrase  “stem cell” has been deleted and replaced with  --plant--.
In claim 9, at line 1, the term  “plant” has been deleted and replaced with  --apple--.
In claim 9, at line 1, the term  “includes” has been deleted and replaced with  --is--.
In claim 10, at line 1, the term  “plant” has been deleted and replaced with  --apple--.
In claim 10, at line 1, the term  “includes” has been deleted and replaced with  --is--.
In claim 11, at line 1, the term  “includes” has been deleted and replaced with  --is--.
In claim 12, at line 1, the term  “includes one or more of” has been deleted and replaced with  --is--.
 
Conclusion
Claims 1-3 and 5-12 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/AMY L CLARK/Primary Examiner, Art Unit 1699